DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 02/7/2020.
Claims 22-33 are presented for examination.
Claims 1-21 are cancelled.
This application is a 371 of PCT/CA2018/050960 filed on 08/07/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-26 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (US 2016/0342972) in view of Nordstrom (US 2013/0027227).
Re Claim 22: Berlin teaches safe food ordering by voice while driving, which includes invoking voice commands using a voice activation control system executing on the vehicle computing system 104 (¶ 25+); converting the voice commands into a textual command using a speech-to-text processor executing on the vehicle computing system (¶ 31+); receiving GPS coordinates from a GPS receiver communicating with the vehicle computing system (¶ 19+); processing, by the order processing server, the textual command into an establishment data and an order data (¶ 31+); querying, by the order processing server 118/120, for the establishment from a plurality of establishments {herein restaurant 112} based on the GPS coordinates and the establishment data (see fig.# 1, ¶ 15+).
Berlin fails to specifically teach transmitting a customer identification, the textual command, and the GPS coordinates from the vehicle computing system to an order processing server, locating, by the order processing server, a profile corresponding to the customer identification and2Serial No. 16/637,634 comparing the order data to a list of possible order line items to determine at least one order item.
Nordstrom teaches interfacing customers with mobile vendors, which includes transmitting a customer identification, the textual command, and the GPS coordinates from the vehicle computing system {herein user profile 32 includes user identifier 54-2, location 54-7} to an order processing server (see fig.# 4; ¶ 31+, 42-46+); locating, by the order processing server, a profile corresponding to the customer identification (¶ 42+) and 2Serial No. 16/637,634 comparing the order data to a list of possible order line items to determine at least one order item (¶ 65+, 307-309+).
In view of Nordstrom’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Berlin transmitting a customer identification, the textual command, and the GPS coordinates from the vehicle computing system to an order processing server and 2Serial No. 16/637,634 comparing the order data to a list of possible order line items to determine at least one order item so as to speed up the ordering process by matching the user profile with user information stored on a database, or from the vehicle computer system. Such modification would be beneficial by making it easier and faster to authenticate the user and/or preferences, processing and timely completing an order for pick up at the establishment all from a voice/speech command from the user to the vehicle computer system and transmitted as a text to the server associated with the establishment/restaurant.   
Re Claim 24: Berlin as modified by Nordstrom teaches a method, further comprises: transmitting the at least one order items to the vehicle computing system; and displaying the at least one order items on a display of the vehicle computing system (¶ 28+).
Re Claim 25: Berlin as modified by Nordstrom teaches a method, further comprises: receiving a confirmation that the at least one order items is correct by a user interface on the vehicle computing system; and transmitting a confirmed order from the vehicle computing system to the order processing server (¶ 37+).
Re Claim 26: Berlin as modified by Nordstrom teaches a method, further comprises: transmitting the confirmed order to the local order processing system (¶ 14+, 32-34+).
Re Claim 30: Berlin as modified by Nordstrom teaches a method, further comprises: processing payment using payment data corresponding to the profile (¶ 50-53+).
Re Claim 31: Berlin as modified by Nordstrom teaches a method, further comprises: transmitting a confirmed order to the local order processing system (¶ 34-35+).
Re Claim 32: Berlin as modified by Nordstrom teaches a method, further comprises: 4Serial No. 16/637,634 providing a set of vehicle GPS coordinates to the local order processing system; providing a set of establishment GPS coordinates to the vehicle computing system; and mapping, by the vehicle computing system, a route from the set of vehicle GPS coordinates to the set of establishment GPS coordinates (19+).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (US 2016/0342972) as modified by Nordstrom (US 2013/0027227) as applied to claim 22 above, and further in view of Solomon et al. (US 2017/0206797).
The teachings of Berlin have been discussed above. Berlin also teaches scenarios where the customer 102 is speaking in a language that is not native to the customer 102 (¶ 31+).   
Berlin fails to specifically teach translating the order data to remove slang and replace the slang with standardized language.
Solomon et al. teaches educational teaching system and method utilizing interactive avatars with learning manager and authoring manager functions, which remove slang and replace the slang with standardized language (¶ 35+).
In view of Solomon’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Berlin translating the order data to remove slang and replace the slang with standardized language so as to clearly better the speech of the customer and convert to the appropriate text message for placing the order. Furthermore, such modification would be beneficial by providing a software for recognizing unclear dialogue in a language, helping translate for a foreign language and filtering any slang or informal term(s) to an desirable understanding.  
Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach capturing at least one image of the vehicle by a camera system located at the establishment; 3Serial No. 16/637,634 performing image recognition on the at least one image to detect an identifiable feature; perform optical character recognition on the identifiable feature to obtain a unique code and an identifiable region; transmitting the unique code and the identifiable region to a profile server; receiving from the profile server payment data associated with the unique code and the identifiable region; and processing payment using the payment data corresponding to the profile by the local order processing system. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai et al. (US 2020/0175525) teaches information providing device, vehicle control system, and storage system.
Carte et al. (US 2021/0352451) teaches vehicle communication system.
Howarter et al. (US 2010/0077094) teaches system and method for updating vehicle media content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887